DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of group II in the reply filed on 1/29/21 is acknowledged. The species requirement is withdrawn.
Claims 1-3 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group I, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/29/21.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 4,6,7,12 and 13 is/are rejected under pre-AIA  35 U.S.C. 102(a)/(e) as being anticipated by Perez et al (US 8,236,284B1).
Perez et al (US 8,236,284B1) teaches of polymer coated nanoparticles having a metallic core consisting of superparamagnetic iron oxide; a polymeric coat surrounding the core, the coat having a matrix of polyacrylic acid and forming an outer periphery of said nanoparticle; a plurality of hydrophobic 
The polyacrylic acid polymer coat may be functionalized with targeting moieties, such as folate groups. In addition to folate groups, amine groups and alcohol groups may also be conjugated on the nanoparticle to provide different targeting specificities (column 11, lines 35-44; column 14, lines 28-34). 
The nanoparticles are biocompatible and biodegradable and can be used for in vivo target-specific detection and treatment of tumors (column 13, lines 56+). The nanoparticles demonstrated excellent properties for targeted cancer therapy, optical and magnetic resonance imaging (MRI) (column 1, lines 53-6-; column 2, lines 3-11). The acidic microenvironment of most tumors could enhance the release of Taxol® and dye from the nanoparticle into the tumor to facilitate the monitoring of tumor regression by MR and optical imaging (column 12, lines 43-50; column 14, lines 1-12).
To confirm the association of the nanoparticles with folate-expressing A549 carcinoma cells, the fluorescence and MRI signal (T2 relaxation time) were recorded. An increase in fluorescence emission intensity and decrease in magnetic relaxivity (T2) was observed (column 13, lines 15-26; Table 3). The release of Taxol® from the folate-functionalized IONPs induced cell death (FIG. 4; column 12, lines 40-50). 
The superparamagnetic iron oxide of the disclosure anticipates the superparamagnetic iron oxide of the instant claims.
The polymeric matrix of polyacrylic acid coat surrounding the core of the disclosure anticipates the polyacrylic acid coat of the instant claims.
The encapsulated drug in the plurality of hydrophobic pockets of the disclosure anticipates the

The carcinoma cells of the disclosure anticipates the tumor cell of the instant claims.
The MRI of the disclosure anticipates the magnetic device (MRI) for obtaining T1 and T2 of the instant claims.
The folate groups of the disclosure anticipates the amine-functionalized molecule of the instant claims.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 4-13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hong et al. (Biochem. Eng. J. 2008, 42, 290-300) in view of Tong et al. (Front. Med. 2011, 5, 379-387) and Mornet et al. (J. Mater. Chem. 2004, 2161-2175) and in further view of Dave et al. (Nanobiotechnol. 2009, 1, 583-609) and Tassa et al. (Acct. Chem. Res. 2011, 842-852).
Hong et al. (Biochem. Eng. J. 2008, 42, 290-300) discloses dextran-coated Fe3O4 nanoparticles in a ferrofluid wherein the dextran coating encapsulates the superparamagnetic iron oxide (SPIO) (abstract; p291, left column, third paragraph and 2.6. Analytical and characterization methods; Figs. 1 and 4; p297, right column, first paragraph; p298, 3.9.2. MRI of lymph node tumor metastasis before and after intensified by dextran ferrofluid). The coating reduces aggregation and enhances the biocompatibility of the magnetic nanoparticles and water or tissue fluid (p290, 1. Introduction). The properties of the coating layer are important to enhance uptake of the magnetic nanoparticles into 
The nanoparticles were examined for use in MR imaging of tumors, before and after the
nanoparticles were intravenously injected into rabbits, wherein the T1 longitudinal and T2 transverse relaxation times were measured using the MR spectrometer (abstract; p291, left column, third paragraph; p292, left column, fifth paragraph; Fig. 12). The T2 transverse relaxation time is shortened markedly and T2 MR intensity is reduced from measurements taken 6h after intravenous injection of dextran-coated Fe3O4 and compared to measurements taken before intravenous injection (p292, left column, fourth paragraph; p297, 3.9.1. MRI of liver, marrow and lymph of rabbits before and after injection of ferrofluid).
The superparamagnetic iron oxide of the disclosure encompasses the superparamagnetic iron oxide of the instant claims.
The tumors of the disclosure encompasses the tumor cell of the instant claims.
The MRI of the disclosure encompasses the magnetic device (MRI) for obtaining T1 and T2 of the instant claims.
The examination of the nanoparticles with MR imaging of tumors, before and after the nanoparticles were intravenously injected into rabbits, wherein the T1 longitudinal and T2 transverse relaxation times were measured using the MR spectrometer, of the disclosure, encompasses the step of obtaining T1 and T2 before and after administration of the instant claims.
Hong et al. does not disclose a non-covalently attached therapeutic or a carboxymethyl dextran coating.
Tong et al. (Front. Med. 2011, 5, 379-387) discloses superparamagnetic iron oxide nanoparticles

Fig. 2 shows the coated SPIO nanoparticle which is conjugated to target ligands and is drug loaded

    PNG
    media_image1.png
    135
    156
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    240
    207
    media_image2.png
    Greyscale
. The SPIO nanoparticles are contrast agents for molecular and cellular MRI wherein the MRI contrast agents, such as Feridex I.V. and Ferumoxtran-10 (dextran T-10-coated SPIO nanoparticles) are commercially available (p384, left column, first and second paragraph). Fig. 3 depicts the injection of the anticancer drug loaded SPIO into a human subject for site specific delivery to a tumor cell. The T1 and T2 MR images of a tumor show significant enhancement at 24h post-injection as seen in Fig. 4 which shows preinjection, 30 min post injection and 24 h post injection. 
The drug loaded into the in the SPIO nanoparticles of the disclosure encompass the non-covalently attached therapeutic of the instant claims.
The representation of the injection of the anticancer drug loaded SPIO into a human subject encompasses the patient of the instant claims.
Mornet et al. (J. Mater. Chem. 2004, 2161-2175) discloses superparamagnetic nanoparticle
2 agents); Tables 1 and 4). The stable nanoparticles may be derivatized for surface labeling (p2166, right column, first paragraph). 
The carboxymethyl dextran coat surrounding the superparamagnetic iron oxide core of the disclosure encompasses the superparamagnetic iron oxide core coat of the instant claims.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to drug load the dextran-coated Fe3O4 nanoparticles of Hong et al., via non-covalent attachment, for the advantage of drug delivery as Tong et al. teaches of the drug loading of surface-modified SPIO nanoparticles for cancer treatment in addition to MRI.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the dextran coating or carboxydextran coating of Hong et al. with a carboxymethyl dextran, as Mornet et al. teaches that superparamagnetic iron oxide cores can be analogously coated with dextran, carboxydextran, carboxymethyl dextran, etc. and therefore, it would have been predictable to examine the properties of each of the resulting coated Fe3O4 nanoparticles for with high stability, good water solubility and high drug loading capacity.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the dextran coating or carboxydextran coating of Hong et al. with a carboxymethyl dextran of Mornet et al. as the coatings can be functionalized with targeting moieties, as taught by Tong et al. and it would have been predictable to vary the coating to examine the properties of the resulting targeted and coated Fe3O4 nanoparticles for site specific drug delivery to tumor cells.

Hong et al. does not disclose cell death or a prostate cancer cell.
Dave et al. (Nanobiotechnol. 2009, 1, 583-609) discloses functional iron-oxide based magnetic

The iron-oxide based magnetic nanoparticles can be injected systemically and taken up by blood-borne cells and delivered to areas of inflammation (p596, left column, last paragraph).
Additional biomolecules may be bioconjugated to the nanoparticles via passive adsorption, covalent conjugation, etc. wherein passive adsorption allows for the possibility of in vivo biomolecule release due to the non-covalent nature of the interaction (p590, Bioconjugation; p601, Summary and Perspective).
In a study, Weissleder demonstrated that dextran-coated MION could be taken up into different tumor cell lines (p596, right column, last paragraph).
Tassa et al. (Acct. Chem. Res. 2011, 842-852) discloses derivatized dextran coated magnetic nanoparticles for MRI wherein a variety of conjugation methods exist for couple to the dextran surface to different functional groups, such as via an amine group on the dextran surface (abstract; p843, left column, second paragraph; p843, right column, first paragraph).
A Combidex (ferumostran-10) has been used to image occult prostate cancer lymph-node metastases in humans (p843, left column, second paragraph). Various formulations of iron-oxide-based nanoparticles have been developed for theranostic applications, in which the nanoparticle carriers imaging, targeting and therapeutic capabilities. For example, iron oxide nanoparticles were synthesized with a poly(acrylic acid) (PAA) polymer coating that encapsulated a near-infrared dye and the chemotherapeutic drug Taxol. The functionalization of the nanoparticle with folate allowed uptake into A549 lung cancer cells, Taxol release and cell death (p489, 6.4. Theranostic Particles: Photodynamic

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the coated iron-oxide based magnetic nanoparticles of the combined disclosures for drug delivery and the treatment of tumors via release of the anti-cancer drug to provide for cell death as Tong et al. teaches of drug-loading the coated iron-oxide nanoparticles and Dave et al. teaches that bioconjugating a biomolecule to coated iron-oxide nanoparticles via passive adsorption allows for drug release into tumor cells.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the coated iron-oxide based magnetic nanoparticles of the combined disclosures will provide cell death as Tassa et al. teaches that cell death results from the release of a chemotherapeutic drug, such as Taxol from coated iron-oxide nanoparticles into tumor cells.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the carboxymethyl dextran coated iron-oxide based magnetic nanoparticles of the combined disclosures to treat a prostate tumor cell as Tassa et al. teaches that Combidex (ferumostran-10), a dextran coated iron-oxide nanoparticle, has been used to image occult prostate cancer lymph-node metastases in humans wherein the metastases comprise prostate cancer cells and therefore, it would have been predictable to examine the use of the carboxymethyl dextran derivative coated iron-oxide nanoparticle for use in the targeting of prostate cancer cells.

Conclusion
	No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA JEAN PERREIRA whose telephone number is (571)272-1354. The examiner can normally be reached on M9-2, T9-3, W9-3, Th9-3, F9-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 517-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MELISSA J PERREIRA/               Examiner, Art Unit 1618